 



Exhibit 10(f)

RESTRICTED STOCK AWARD AGREEMENT

         

  CheckFree Corporation
4411 East Jones Bridge Road
Norcross, Georgia 30092
(678) 375-3000    
 
         
 
       
Associate Name and Address:
       
 
       
Number of Restricted Shares Subject to Award:
       
 
       
Date of Award Grant:
       
 
         

     CheckFree Corporation, a Delaware corporation (the “Company”), hereby
grants to the individual whose name appears above (the “Associate”) a Restricted
Stock Award (the “Award”) of shares of its Common Stock, $0.01 par value per
share (the “Restricted Shares”) to be issued to Associate as set forth below,
subject to all of the terms and conditions set forth in this Restricted Stock
Award Agreement (this “Agreement”) and the Company’s 2002 Stock Incentive Plan
(the “Plan”). All terms and conditions set forth in Annex I hereto and the Plan
are deemed to be incorporated herein in their entirety.

1. Vesting Provisions.

     (a) Provided that the Associate is employed by the Company on such dates,
the Associate’s Restricted Shares will be issued (subject to tax withholding)
and become vested in five equal installments on the following dates:

     •   [Date]

     •   [Date]

     •   [Date];

     •   [Date]; and

     •   [Date].

If the application of this paragraph would result in Associate vesting in a
fraction of a share of Common Stock, such fractional share of Common Stock will
be rounded down to the next whole share, in which case adjustments may be made
to future vesting increments to prevent exceeding the total number of Restricted
Shares subject to the Award, as provided above.

     (b) If the Associate’s employment or service with the Company terminates
for any reason before all of Associate’s Restricted Shares have become vested
under this Award, the Associate’s Restricted Shares that have not been issued
and have not vested shall be forfeited on and after the effective date of the
termination.

     (c) Notwithstanding the foregoing, if the Associate terminates employment
or service with the Company because he or she has been employed by an Affiliate
or Subsidiary of the Company, the Associate shall continue to vest in the
Restricted Shares in accordance with the

 



--------------------------------------------------------------------------------



 



vesting schedule set forth in paragraph 1(a) above, and Associate’s cessation of
employment or service with the Company shall not be deemed a forfeiture event
hereunder.

     (d) The Stock Option and Compensation Committee will have the right to
determine, in its sole discretion, how an Associate’s leave of absence will
affect the terms of this Award, including the vesting and issuance of Restricted
Shares hereunder.

     (e) The Company will not have any further obligations to the Associate
under this Award if the Associate’s Restricted Shares are forfeited as provided
herein.

2. General

     By signing below, you agree that this award is governed by this Agreement,
and by the terms and conditions contained in the Plan, as amended from time to
time and incorporated into this Agreement by reference. A copy of the Plan is
available upon request by contact the Human Resources Department at the
Company’s executive offices.

CheckFree Corporation

             
By:
           

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
 
      Date    
Its:
           
 
            Associate        
 
           

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

  Associate   Date    



ID: [ID] 2

 



--------------------------------------------------------------------------------



 



ANNEX I TO RESTRICTED STOCK AWARD AGREEMENT

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

     1. Issuance of Restricted Stock. The Company, or its transfer agent, will
issue and deliver the vested portion of the Restricted Shares to the Associate
as soon as practicable after the Restricted Shares become vested, subject to
payment of the applicable withholding tax liability as set forth below. If the
Associate dies before the Company has distributed any portion of the vested
Restricted Shares, the Company will transfer any vested Restricted Shares in
accordance with the Associate’s will or, if the Associate did not have a will,
the vested Restricted Shares will be distributed in accordance with the laws of
descent and distribution.

     2. Withholding Taxes. Notwithstanding anything in this Agreement to the
contrary, no certificate representing Restricted Stock shall be delivered unless
and until Associate shall have delivered to the Company or its designated
Affiliate, the full amount of any federal, state or local income and other
withholding taxes. The Company is permitted to withhold a number of shares of
Restricted Stock equal in value to Associate’s withholding obligations and to
pay this amount to the Internal Revenue Service on Associate’s behalf.

     3. Non-transferability of Award. Until the Restricted Shares have vested as
set forth on page 1 of this Agreement, the Restricted Shares granted herein and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated (by operation of law
or otherwise). Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of such award, or of any right or privilege conferred hereby,
contrary to the provisions of the Plan or of this Agreement, or upon any
attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such award and the rights and privileges
conferred hereby shall immediately become null and void.

     4. Conditions to Issuance of Shares. The shares of stock deliverable to
Associate may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for shares of stock hereunder
prior to fulfillment of all of the following conditions: (a) the admission of
such shares to listing on all stock exchanges on which such class of stock is
then listed; (b) the completion of any registration or other qualification of
such shares under any State or Federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Stock Option and Compensation Committee (the “Committee”) shall,
in its absolute discretion, deem necessary or advisable; (c) the obtaining of
any approval or other clearance from any State or Federal governmental agency,
which the Committee shall, in its absolute discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Shares as the Committee may establish from time
to time for reasons of administrative convenience.

     5. No Rights as Stockholder. Until the Restricted Shares have vested and
have been issued, Associate shall not have any rights of a stockholder of the
Company with respect to the Restricted Shares, including any right to vote such
Restricted Shares and to receive dividends and distributions on such Restricted
Shares.

3



--------------------------------------------------------------------------------



 



     6. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Undefined capitalized terms used in this Agreement shall have the
meanings set forth in the Plan.

     7. No Right to Continued Employment. Associate understands and agrees that
this Agreement does not impact in any way the right of the Company, or any
Affiliate of the Company employing Associate, to terminate or change the terms
of the employment of Associate at any time for any reason whatsoever, with or
without cause. Associate understands and agrees that his or her employment with
the Company or an Affiliate is on an “at-will” basis only.

     8. Addresses for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of the
Compensation Manager, at CheckFree Corporation, 4411 East Jones Bridge Road,
Norcross, Georgia 30092, or at such other address as the Company may hereafter
designate in writing. Any notice to be given to Associate shall be addressed to
Associate at the address set forth on page 1 of this Agreement, or at such other
address for Associate maintained on the books and records of the Company.

     10. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

     11. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Notice and Agreement.

4